Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 12/27/2018.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/27/2018.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dallesasse et al (US Pat 8,368,995).
	Regarding to independent claim 1, Dallesasse et al in Figured 1-3 are directly discloses a bonding and indexing apparatus (laser index apparatus 10) comprising: 
a first index head (a first modulated grating reflector index 12) configured to move a substrate (a silicon substrate 22) in an indexing direction from a first position to a second position (for example, the modulated grating reflector index 12 use as modifiable to adjust the refractive index that move first position to the second position); 
a second index head (a second modulated grating reflector index 14) configured to move the substrate (a silicon substrate 22) in an indexing direction from the second position to a third position (for example, the modulated grating reflector index 14 use as modifiable to adjust the refractive index that move second position to the third position); 
wherein at least one of the first index head (modulated grating reflector index 12) and the second index head (modulated grating reflector index 14) further comprises a bonding element (optical coupler 16 and phase adjust 18) configured to effect a bonding process between the substrate and an element disposed against the substrate so that bonding and movement in the indexing direction is implemented simultaneously by any index head selected from the group consisting of the first index head (modulated grating reflector index 12), the second index head (modulated grating reflector index 14), and any combination thereof (for example, the multimode interference coupled 16 and the phase adjustment section 18 can also be referred to as a phase control region that provide for correction of phase misalignment between the output of the coupler section, which may be implemented through wavelength selective, see at least in Figures 1A-1C, column 5, lines 40 to column 8, lines 42 and the related disclosures).  
Allowable Subject Matter
6.	Claims 2-20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of

	
Regarding dependent claim 2, Dallesasse et al in Figured 1-3 are directly discloses a bonding and indexing apparatus (laser index apparatus 10), wherein the first index head (modulated grating reflector 12) is configured to move from a first index start position to engage with the substrate,  wherein the first index head is configured to return to the first index start position upon reaching the second position, wherein the first index head is configured to maintain engagement with the substrate during movement in the indexing direction, wherein the first index head is configured to release the substrate from engagement upon reaching the second position (claims 2, 5 and 14-20), the apparatus, wherein the first index head is configured to maintain engagement with the substrate during movement in the indexing direction (claim 3), the apparatus, wherein the first index head is configured to release the substrate from engagement upon reaching the second position (claim 4), the apparatus, wherein the second index head is configured to move from a second index start position to engage with the substrate, wherein the second index head is configured to return to the second index start position upon reaching the third position (claims 6 and 9), the apparatus, wherein the second index head is configured to maintain engagement with the substrate during movement in the indexing direction (claim 7), the apparatus, wherein the second index head is configured to release the substrate from engagement upon reaching the third position (claim 8), the apparatus, wherein the bonding element further comprises a thermocompression element configured to apply a thermocompressive force to the substrate and to the element disposed against the substrate so that thermocompression and movement in the indexing direction is implemented simultaneously by the group consisting of the first index head, the second index head, and any combination thereof (claim 10), the apparatus, wherein the first index head and/or the second index head further comprise a linear moving mechanism to effect movement of said substrate (claim 11), the apparatus, wherein the first index head and/or the second index head comprises a rotary moving mechanism to effect movement of the substrate (claim 12) and the apparatus, wherein the first index head and/or the second index head is configured to grip the substrate during indexing movement (claim 13).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	L Foong et al (US. 2002/0106603) discloses an apparatus is provided wherein a substrate is mechanically clamped to a heater block of a die bonder to hold down the heat substrate before and during the die bonding operation.
	Wan et al (US. 10,199,350) discloses an apparatus for heating a substrate during die bonding is dislosed.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.